Citation Nr: 1738490	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an effective date earlier than November 6, 2013, for the grant of a 10 percent rating for avulsion fracture of the left ankle status post left ankle sprain.  

3.  Entitlement to a disability rating in excess of 10 percent for avulsion fracture of the left ankle status post left ankle sprain. 

4.  Entitlement to service connection for a psychiatric disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has recharacterized the Veteran's psychiatric claim to encompass all psychiatric disorders shown in the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a psychiatric disorder and entitlement to an increased rating for a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1. In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of the issue of entitlement to service connection for hypertension is requested.

2.  A claim for an increased rating for the service-connected avulsion fracture of the left ankle status post left ankle sprain was received on November 6, 2013; it is not factually ascertainable that the increase in severity warranting a higher rating occurred during the one year prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105  (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date prior to November 6, 2013, for the grant of a 10 percent rating for avulsion fracture of the left ankle status post left ankle sprain have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew his claim of entitlement to service connection for hypertension in a June 2017 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

Duties to Notify and Assist 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate this claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542   (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Effective Date 

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110  (b)(2); 38 C.F.R. § 3.400 (o)(1)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms.  See 38 C.F.R. § 3.1(p) (2016).

However, for appeals filed prior to March 24, 2015, as in this case, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).

For appeals filed prior to March 24, 2015, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157 (b).

The 10 percent rating for the Veteran's left ankle disorder is assigned under Diagnostic Code 5271, for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  Id.  

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

Service connection was granted and a noncompensable disability rating was assigned for the Veteran's left ankle disorders in an October 2011 rating decision.  On September 25, 2013, the RO received a statement from the Veteran claiming entitlement to service connection for a psychiatric disorder and hypertension.  The statement did not mention his service-connected left ankle disorder.  On November 6, 2013, the RO received a statement from the Veteran's representative seeking an increased rating for his left ankle disorder.  In the September 2014 rating decision on appeal, the rating for the left ankle disorder was increased to 10 percent, effective November 6, 2013.  At the June 2017 Board hearing, the Veteran argued that the effective date should be September 25, 2009.  
The Board finds that November 6, 2013, is the appropriate "date of claim."  The Board finds that the September 25, 2013 statement was not a claim for an increased rating for his service-connected left ankle disorder.  As discussed above, the September 2013 statement was a claim for service connection for a psychiatric disorder and hypertension, but did not mention his left ankle disorder.  Also, the Board finds that there was no pending claim for an increased rating prior to November 6, 2013.  The Board acknowledges that the record includes VA treatment records.  None of the records is a report of examination or hospitalization for the left ankle disorder, which could be taken as a claim for increase.  See 38 C.F.R. § 3.157 (2016).

As noted above, an effective date for an increase in compensation can only predate the date of claim if there is a "factually ascertainable" increase in the condition in the year prior to the date of claim.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was factually ascertainable.  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).  Thus, it is necessary to determine whether the Veteran's left ankle disorders increased in severity sometime between November 6, 2012 and November 6, 2013. Records from the VA Medical Center between November 2012 and November 2013 do not reveal any findings related to the Veteran's service-connected left ankle disorder.  After reviewing the record, the Board concludes that there is no evidence to suggest a factually ascertainable increase in the Veteran's left ankle disorder between November 6, 2012 and November 6, 2013.

In sum, the evidence fails to establish that the disorder at issue met the criteria for the rating assigned prior to November 6, 2013.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Accordingly, an effective date earlier than November 6, 2013, is not warranted.

ORDER

Entitlement to an effective date earlier than November 6, 2012, for the award of a 10 percent rating for an avulsion fracture of the left ankle status post left ankle sprain is denied.


REMAND

PTSD 

The Veteran identified two stressors as the cause of his currently diagnosed psychiatric disorder.  Specifically, he reported an in-service motor vehicle accident in 1982 and witnessing a fellow service-member attempt suicide in 1978.  He stated that at the time of accident he was taking medication for his left ankle injury.  He reported that he was taken to 5th General Hospital in Stuttgart, Germany and was charged with driving under the influence.  In a March 2017 statement, the Veteran reported that it was determined that he was using pain medication and alcohol around the time of the accident.  

The service treatment records do not specifically mention his alleged car accident.  However, treatment records show that the Veteran was provided with rehabilitation due to alcohol use.  

The Veteran's post-service treatment records include diagnoses of posttraumatic stress disorder (PTSD), alcohol abuse, and major depressive disorder.  During a January 2014 psychiatric evaluation, the Veteran reported that he was badly injured in a 1983 car accident after taking medicine for a foot injury.  He also reported that he had recurrent dreams about a fellow service-member who attempted suicide in his bunk in an alcohol induced stupor.  It appeared that his depression onset occurred after his car accident.  

The Board notes that service connection cannot be established for a disability that is the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1 (m), (n), 3.301(a).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1 (n)(2), (3).  The regulations provide that the simple drinking of an alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Id. 

The VA Adjudication and Procedure Manual provide that a determination of willful misconduct in cases involving alcohol consumption depends on the facts found.  VA Adjudication Procedure Manual M21-1MR, part III, subpt.v,1.D.2.b.  Care must be exercised to guard against findings of willful misconduct on the basis of inconclusive evidence and an adverse determination requires that there be excessive indulgence as the proximate cause of the disability or death in question.  Id.  The VA Adjudication and Procedure Manual also indicate that laboratory tests bearing on the issue of alcoholic intoxication, together with all other facts and circumstances, should be considered.  VA Adjudication Procedure Manual M21-1MR, part III, subpt.v,1.D.2.c.  A table was developed by the National Safety Council (NSC) in 1938.  In 1960, Blood Alcohol Concentration (BAC) for "under the influence" was reduced from .15 to .10, and then reduced again to .08 in 2004.  Under 23 U.S.C.A. § 163, BAC of .08 is a per se violation of driving while intoxicated.  By July of 2005, all states, Washington D.C., and Puerto Rico had adopted BAC of .08 as the legal level intoxication.  If an individual's BAC is .08 or more, a presumption is established that the person was under the influence of intoxicating liquor.  See M21-1, III.v.1.D.2.c.

Initially, the Board finds that additional development is needed to attempt to verify the Veteran's in-service stressors, to include the car accident and the witnessed suicide attempt.  The Veteran's service treatment records and service personnel records do not corroborate the Veteran's stressors.  There is also no military police report or any other documentation regarding the alleged car accident.  The Veteran also reported that he was treated at the 5th Hospital in Stuttgart, Germany following the car accident, but such records are not associated with the electronic claims file.  Therefore, the Board finds that a remand is required to obtain any civilian or military police records or investigation records of the accident.  The Board should also attempt to obtain hospital records from the 5th Hospital in Stuttgart, Germany relating to the Veteran's treatment following the car accident.

The Veteran's military personnel records indicate that he was assigned to the "C BRTY 2/57th ADA" and the "C BTRY 2nd BN 57th ADA" in Germany, during the alleged 1978 suicide attempt.  He was assigned to the "HHC 307th ASA" in Germany in 1982 during the alleged car accident.  It does not appear that the RO has directly requested any of the Veteran's relevant unit history records.  As these records may contain information relevant to corroborate the Veteran's statements regarding the alleged car accident and witnessed suicide attempt, the Board finds that a remand is necessary in order to attempt to obtain the Veteran's unit history records.

Furthermore, it does not appear that the RO attempted to verify the Veteran's stressor of having witnessed a fellow service-member attempt suicide.  Therefore, on remand, the RO must attempt to verify the stressor.  

In January 2014, a private psychiatrist indicated that the Veteran received three to four months of outpatient treatment at Talbot Dunwoody, however, such treatment records are not associated with the electronic claims file.  On remand, the RO should attempt to obtain private treatment records from Talbot Dunwoody. 

Additionally, the Board notes that the Veteran has not been afforded a VA examination with respect to his claim.  Generally, a VA examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

There are private treatment records showing a past medical history positive for a psychiatric disorder.  Moreover, as mentioned above, the Veteran asserts that he has a psychiatric disorder related to various in-service stressors.  As such, the Board finds that the Veteran should be afforded a VA examination.  Id.   

Increased Rating Left Ankle

Almost three years have passed since the last VA examination.  Additionally, the Veteran reported worsening left ankle symptoms.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, new VA examination is required to determine the current disability level for the Veteran's service-connected disability.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran's left ankle was assessed in an August 2014 VA examination; however, the examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate orthopedic examination, to include a retrospective medical opinion as to the findings included in the August 2014 VA examination conducted during the appeal.

Additionally, at the June 2017 Board hearing, the Veteran testified that his service-connected left ankle disability was manifested by a skin rash.  The Board finds that a VA examination is warranted to determine all manifestations of his service-connected left ankle disorder, to include whether his reported skin symptoms are manifestations of his service-connected left ankle disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include treatment records from Talbot Dunwoody as referenced in the January 2014 private psychiatric evaluation.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The RO/AMC should contact the appropriate service department/agency and request the Veteran's unit history records for the "C BRTY 2/57th ADA" and the "C BTRY 2nd BN 57th ADA" from 1978 and the  "HHC 307th ASA" from 1982.  

3. The RO or AMC must contact the Veteran and request specific details regarding the alleged in-service stressors, to include as much detailed information as possible including the dates, unit assignment, name of the service-member who attempted suicide, and detailed description of events. 

4.  Take all appropriate actions to verify through official sources the Veteran's claimed stressor of having witnessed a fellow service-member attempt suicide.

5.  The RO or AMC must contact the appropriate records repository to request complete copies of any civilian or military police report, investigative records, or any other information regarding his alleged 1982 accident in Stuttgart, Germany, to include any records showing his BAC and any other laboratory determination to detect alcohol or alleged pain medication use.  

6.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of any acquired psychiatric disorder present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  The examiner should confirm or rule out a diagnosis of PTSD and to consider the private treatment records showing assessments of PTSD and major depressive disorder. 

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each disorder was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service.

The examiner must also consider and discuss all competent lay statements by the Veteran related to in-service stressors.

If the examiner is unable to provide any required opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question presented.

7.  The RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the current severity of the Veteran's service-connected left ankle disorder.  The examiner should determine all manifestations of the Veteran's service-connected left ankle disorder, to include instability and skin symptoms.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC must ensure the examiner provides all information required for rating purposes. 

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion. 

The examiner is also requested to review the VA examination containing range of motion findings pertinent to the Veteran's left ankle disorder conducted during the course of the appeal in August 2014.  With regard to such examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

8.  The RO or the AMC should undertake any other development it determines to be warranted.

9.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


